Notice of AIA  Status
The present application, filed on or after March 16, 2013, 
is being examined under the first inventor to file provisions of the AIA .

Specification
A new title is required that is clearly indicative of the invention to which the claims are directed, providing informative value in classifying and searching.    
The following title is suggested:                                              See MPEP § 606.01.
VEHICLE SIDE CHARGER CONNECTOR

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3  are rejected under 35 U.S.C. 103 as being unpatentable over Kawai et al. (US 10,063,008) in view of Ichio et al. (US 9,496,637).

With respect to Claims 1 and 3; Kawai et al. shows a connector 10 including: a terminal           fitting 40 connected to an end of an electric wire 51, a housing 20 including a terminal accommodating chamber 28  to accommodate the terminal fitting 40, a temperature sensor 70 connected to an end of a detection line 71 and to be attached [at 43] to the terminal fitting 40.
	However Kawai et al. does not show or teach a heat retaining cover attached to a rear end portion of the housing having an electric wire guiding out portion for the electric wire and detection line.

Ichio et al. shows an analogous connector 10 having a heat retaining cover 70,  attached to and covering a rear end portion of the housing 30 and having an electric wire guiding out portion 72 through which the analogous electric wire W and detection line 76 drawn out from the terminal accommodating [Fig. 4].
	Although Ichio et al. shows a cover with a wire guiding portion there is no specific reference to the heat retaining cover shown as serving to retain heat inside the terminal accommodating chamber nor serving to homogenize temperature of an entirety of the terminal fitting.  Official Notice is taken that both the concept and advantages of providing a cover with a wire guide boot on an electrical connector housing is well-known and expected in the electro-mechanical arts. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the connector of Kawai et al. to further include a heat retaining cover as shown by Ichio et al. which would serve to protect the points of electrical connection between the terminals and wires from inhospitable environmental factors that would prematurely shorten the intended service life of the connector.   That being said, given such a configuration would keep the environment out of the terminal housing, that which is produced from within the terminal housing, heat, would initially be retained and held within the housing by the cover and boot.

Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form or amended into the respective independent base claim including all of the limitations of the base claim and any intervening claims.



Conclusion
Any  inquiry concerning  communications  from  the examiner  should  be  directed  to
                                                           Vanessa Girardi:   Office phone      571.272.5924                                                                                                                              
                                                                              Vanessa.Girardi@USPTO.Gov
                                                                              
            If attempts to reach the examiner are unsuccessful, the Examiner’s supervisor,            Renee S. Luebke can be reached at  571.272.2009.   
  
    The central fax phone number for the organization is 571.273.8300.
            Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/pair/PublicPair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
[AltContent: textbox (VANESSA GIRARDI )]If you would like assistance from a USPTO Customer Service Representative or  access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/VANESSA GIRARDI/Primary Examiner, Art Unit 2833